Citation Nr: 0901737	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel














INTRODUCTION

The veteran had active duty service from June 1968 until June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has PTSD due to 
traumatic events in service.  The Board notes that additional 
development of the veteran's stressors is necessary prior to 
deciding his claim.

The veteran submitted a stressor statement in February 2007 
contending that he was a part of a unit stationed or situated 
in the Da Nang area during rocket attacks in Vietnam in 
February 1969.  The RO determined that the information the 
veteran submitted was insufficient to verify stressors in 
connection with his PTSD claim.  However, as the veteran has 
asserted that he was present at Da Nang during alleged 
attacks by the enemy that occurred in February 1969, the 
information provided by the veteran is sufficient for the 
purpose of attempting to verify his participation in the 
claimed incidents.  Further development of the record is 
needed to determine the veteran's whereabouts during the 
alleged attacks on Da Nang.  The Board notes the veteran's 
contention is submitted as Exhibit C in February 2007, which 
is an excerpt from another veteran's appeal describing an 
incident that the appellant in this case claims he was a 
participant in.


Accordingly, the case is REMANDED for the following action:

1. The RO should have the veteran clarify 
the February 2007 statement and the 
submitted Exhibit C.  The veteran 
indicated that his unit was present 
during the rocket attacks in February 
1969 in East Da Nang, the Da Nang Air 
Force Base and petroleum storage 
facility, and a bridge ramp at the Da 
Nang port facility.  The RO should 
request verification of the attacks and 
the location of the veteran's unit and/or 
base during the Da Nang enemy attacks.  

2. If the claimed stressor(s) is 
verified, the RO should determine if a VA 
psychiatric examination, performed in 
accordance with DSM-IV criteria, is 
necessary to determine if the veteran's 
verified in-service stressor(s) caused 
any diagnosed PTSD.

3. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




